ON MOTION FOR REHEARING
PER CURIAM.
We set aside the previous affirmance entered without an opinion dated December 14, 1982, and substitute the following af-firmance with opinion.
This appeal is taken from a final judgment dissolving a sixteen-year marriage of the parties. Appellant wife contends by this appeal: (1) the trial court committed reversible error when it failed to award the wife any lump-sum alimony in the form of an equitable distribution in the marital assets which were acquired during the sixteen-year marriage, except for one minimum building lot and the marital residence located thereon, (2) the trial court committed reversible error when it awarded the husband a one-half interest in the furniture and fixtures located in the marital residence when the husband had not pled, prayed for, or offered any proof concerning his need for the same, (3) the trial court committed reversible error in awarding the wife rehabilitative alimony of only $650 for only one year and in denying her permanent periodic alimony, (4) the trial court committed reversible error in denying the wife’s claim for special equity in the marital assets.
Having reviewed the record we are not persuaded that the trial court abused its discretion in adjudicating property rights or awarding fees. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
Affirmed.